Citation Nr: 1600943	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  13-11 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1963 to January 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 notification letter (to a May 2012 rating decision) of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a lumbar condition (claimed as a lower back disability).  The Veteran's notice of disagreement (NOD) was received in November 2012.  A statement of the case (SOC) was issued in February 2013, and a substantive appeal was received in April 2013.

In October 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a low back disorder.  

His service treatment records show that when he was provided a physical examination in January 1963 for enlistment purposes, he was noted to have kyphosis of the dorsal spine, which was not considered disqualifying.  His service treatment records are otherwise silent for any complaints, findings, treatment, or diagnoses related to the back.  On January 1966 service separation physical examination, a clinical evaluation of the spine and other musculoskeletal systems was noted to be normal.  In the accompanying report of medical history, the Veteran also noted that he did not have nor had he ever had arthritis or rheumatism; or bone, joint, or other deformity.  

However, at the October 2015 Travel Board hearing, the Veteran testified that in Spring 1964, while serving in Korea, he injured his back in an automobile accident and was hospitalized for a week.  The Veteran explained that he had been sent to Waegwan with a Republic of Korea Army solder to pick up supplies, and was traveling up Waegwan Mountain when he lost control of the vehicle and hit the side of the mountain due to heavy rain.  He stated that after he hit the side of the mountain, the vehicle rolled at least 2 to 3 times, and that he was hospitalized for a little over a week as a result of the accident and placed on light duty for approximately one month after.  He could not recall the name of the hospital, but noted it was at the base where he was stationed.  He further noted that there were two camps in the area, but believed his to be Camp Walker.  

The Veteran also testified that he received an Article 15 as a result of the automobile accident, on the basis that the other soldier who had been with him should have been the one operating the vehicle.  

As noted, the Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnoses related to the back in service.  However, in light of the Veteran's allegation that he was hospitalized for a little over one week in service, additional development should be undertaken to determine whether any such records are available and, if so, to associate a copy of those records with the claims file.

Also, the Veteran's service personnel records have been associated with the claims file.  They show that from July 1963 to August 1964, he was stationed in Korea.  They do not, however, show that he was issued an Article 15.  As disciplinary actions are generally well-documented, and the Veteran claims to have received an Article 15 for the aforementioned automobile accident, it would appear that there are service personnel records outstanding that may have bearing in this matter.  As any such records are constructively of record, they must be secured, if available.

Accordingly, the case is REMANDED for the following actions:

1. 	Arrange for exhaustive development to verify the Veteran's account of having been involved in an automobile accident while stationed in Korea in Spring 1964.  In this regard, the Veteran's entire service personnel file should be secured, to include all available information regarding the circumstances of the Article 15 he claims to have received.  If any pertinent records are unavailable, or the search for such records otherwise yields negative results, it should be so documented in the claims file, along with an explanation for the negative result (e.g., record unavailability).

2. 	Arrange for exhaustive development for records of the Veteran's claimed hospitalization for an automobile accident (back injury/back disability) that occurred while he was stationed at Camp Walker, Korea in Spring 1964.  The search must specifically encompass the hospital (at Camp Walker, or any other hospitals in base camps near Camp Walker) and any storage facility(ies) to which such records may have been retired.  If such records are unavailable, it should be so certified for the record (along with a description of the extent of the search conducted).

3. 	After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Arrange for any further development indicated by the results of the development requested above (e.g., an examination for a nexus opinion if there is evidence of an automobile accident/injury in service), and re-adjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

